Citation Nr: 1743201	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-25 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for tremors of the right hand.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1968, August 9, 1990 to August 15, 1990, and November 17, 1990 to December 4, 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In July 2015, this matter was remanded for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for tremors of the right hand.  He has argued that the tremors are due to an anthrax inoculation in service.  Specifically, he has argued that he received an anthrax inoculation in August 1990 prior to his deployment in Desert Shield/Storm.  He has stated he received the vaccine at the Hospital in Fairchild AFB, Washington.

In the remand, the Board stated that in support of his claim, the Veteran submitted various statements wherein he states that he developed right hand tremors shortly after the anthrax vaccination.  His wife also submitted statements attesting to the same.

The Board noted, the Veteran is competent to report factual matters of which he had firsthand knowledge, such having a vaccination.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report experiencing tremors after the vaccination.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board highlights that competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  See Layno v. Brown, 6 Vet. App. 465 (1994).

Given this, the Board remanded the case for further development to include a VA examination.  In the Remand, the Board instructed the VA examiner to accept as true that the Veteran was vaccinated for anthrax while in service.  The October 2015 VA examiner found that it was less likely as not (less than 50 percent probability) that the Veteran's right hand tremors are not related to past inoculation of anthrax vaccination.  In the rationale given by the examiner, she stated, "after review of the Veteran's medical record, these records fail to reveal or remain silent for any evidence of record showing that he was ever inoculated with the anthrax vaccine..."  The examiner indicated that the Veteran's tremor could be due to several other causes, but "are not due to any inoculation with any anthrax vaccination since there is no evidence of record indicating that he ever received this vaccination prior to deployment and/or while in service."

The Board finds that the medical opinion obtained in March 2015 is does not satisfy the Boards previous remand directives from July 2015.  The medical opinion provided did not comply with the remand directive to accept as true that the Veteran was vaccinated for anthrax while in service.  As such, this claim is being remanded for an addendum medical opinion.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the Veteran's claims file to the examiner that conducted the examination in March 2015 for an addendum opinion.  If that examiner is not available, please contact an appropriate examiner for an opinion.  The requested opinion should reflect that the file was reviewed.

Thereafter, the examiner should address the following inquiry: 

Is it at least as likely as not (50 percent or greater  probability) that the Veteran's right hand tremors are related to an in-service anthrax vaccination or any other inoculation?  In offering such opinion, the examiner should consider all of the lay statements of record.  For purposes of this remand, the examiner should accept as true that the Veteran was vaccinated for anthrax while in service, notwithstanding the fact that his service records are silent as to this occurrence.

A complete rationale for any opinion provided is required. 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V.CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




